Citation Nr: 1724188	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-00 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel






INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from January 1967 until December 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In his December 2012 substantive appeal, the Veteran requested a Travel Board hearing.  In March 2017, the Veteran contacted VA and explained that he no longer desired a Board hearing.  That conversation was annotated in a March 2017 Report of General Information, and as such, the Veteran's hearing request is deemed to be withdrawn.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by no worse than a Level II hearing acuity in his right ear and a Level III hearing acuity in his left ear, with no exceptional hearing loss pattern in either ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In this case, the Veteran is challenging the underlying evaluation assigned for the grant of service connection for bilateral hearing loss.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).  Thus, VA's duty to notify is satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical records have been located and associated with the claims folder.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  The Veteran was also afforded VA audiology evaluations in March 2010 and May 2016 in connection with his current claim.  The Board finds that the VA audiology evaluations in this case are adequate, as they are predicated on an audiometric evaluation and fully address the rating criteria that are relevant to rating the disability in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The audiology evaluations also include the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  Additionally, the evaluations address the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran has not asserted that his hearing acuity has worsened since the most recent VA examination.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Law and Analysis

The Veteran seeks an initial compensable evaluation for his service-connected bilateral hearing loss.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2016).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85.

"Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2016).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (2016).

When the puretone threshold at each of the four frequencies of 1,000, 2,000, 3,000 and 4,000 Hz is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. When the puretone thresholds are 30 dB or less at 1,000 Hz, and 70 dB or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (2016).  
The Veteran was first afforded a VA audiology evaluation in March 2010.  At that time, he gave a history of periods of dizziness, exposure to loud noises, and bilateral tinnitus.  He reported difficulty listening during conversations, on the telephone, watching television, in large rooms, at restaurants, at family gatherings, when someone is whispering, and when riding in the car.  He reported that hearing difficulties caused mild problems in his life.  The examiner recorded audiometric testing results from both air conduction and bone conduction, and did not indicate what results were more appropriate for rating purposes.  The air conduction audiometric testing results were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
15
20
20
45
25
Left Ear
20
30
35
60
36

Bone conduction audiometric testing results were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
25
20
20
35
25
Left Ear
25
20
40
55
35

Speech recognition scores using the Maryland CNC test were 92 percent bilaterally.  The examiner adequately noted that the Veteran's hearing loss would not preclude him doing well in most situations including the workplace, as he was only a borderline candidate for hearing aids.  See Martinak v. Nicholson, 21 Vet. App. at 455.  The examiner diagnosed mild to moderate bilateral sensorineural hearing loss.

In his December 2012 substantive appeal, the Veteran wrote that he was unable to hear things that his wife could, such as water running in the pipes, dogs barking outside, or rain.  At a May 2016 VA audiology evaluation, audiometric testing results showed the Veteran's hearing acuity as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
25
30
35
40
32.5
Left Ear
25
35
60
60
45
Speech recognition scores using the Maryland CNC test were 88 percent in the right ear and 82 percent in the left ear.  The examiner adequately noted that the Veteran's hearing loss caused difficulty hearing others, including his wife.  Martinak v. Nicholson, 21 Vet. App. at 455.  

Further review of the record shows that at worst the puretone threshold average for the Veteran's right ear measured 32.5, and at worst for the left ear measured 45.  The Veteran's lowest speech discrimination scores were 88 percent in the right ear, and 82 percent in the left ear.  Under Table VI of 38 C.F.R. 4.85, at worst the right ear received a Level II rating, and at worst the left ear received a Level III rating.  Application of those levels to Table VII at 38 C.F.R. § 4.85 produces a noncompensable (0 percent) rating.  Under the Rating Schedule, therefore, the criteria for an initial compensable schedular rating have not been met with respect to any of these audiometric findings because, under Table VII, the combinations of the levels of the two ears do not warrant a compensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiology evaluations show that the alternative table is not applicable.  No exceptional hearing loss pattern has been shown at any time during the appeal period.  As the Veteran's bilateral hearing loss has not warranted a compensable rating for the entire period on appeal, there are no staged ratings to be applied.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  There is no reasonable doubt to be resolved, and an initial compensable rating for service-connected bilateral hearing loss is not warranted.  

The Board has also considered whether referral for extraschedular consideration is warranted pursuant to 38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the veteran's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that referral for extraschedular evaluation is warranted.  The record does reflect a notation in the March 2010 evaluation report that the Veteran was either currently experiencing or had experienced dizziness, although the cause of his reported dizziness was not addressed.  Even if the reported dizziness was associated with his hearing loss disability, there is no evidence indicating that his bilateral hearing loss disability resulted in marked interference with employment or frequent periods of hospitalization.  The Veteran self-reported that his hearing loss symptoms only mildly affected his functioning, which is consistent with the findings of the audiologist.  Thus, the Board finds that referral for extraschedular consideration is not warranted in this case.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


